Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 05, 2019

The Court of Appeals hereby passes the following order:

A19A1385. JOHN M. FOSTER v. GEORGIA DEPARTMENT OF
    CORRECTIONS.

      John Miles Foster is currently serving a life sentence for felony murder and
other crimes following his guilty plea in 1994. In August 2018, Foster filed a petition
for a writ of mandamus seeking, among other things, to compel the Department of
Corrections to provide Saturday and Sunday worship services for Christians at the
Georgia State Prison in Reidsville, Georgia. The trial court dismissed the petition for
want of prosecution because Foster failed to serve the Department of Corrections
within 30 days. Foster then filed the instant direct appeal. However, we lack
jurisdiction.
      While judgments and orders granting or refusing to grant mandamus relief are
generally directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison Litigation
Reform Act, any appeal in a civil case that was initiated by a prisoner must come by
discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga. 489,
490 (480 SE2d 24) (1997). Because Foster was incarcerated when he filed this action,
he was required to file an application for discretionary appeal to seek an appeal of the
trial court’s order. “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Foster’s failure to follow the required appellate procedure deprives us of jurisdiction
over this appeal.
Accordingly, this appeal is hereby DISMISSED.

                             Court of Appeals of the State of Georgia
                                    Clerk’s Office, Atlanta,____________________
                                                              03/05/2019
                                    I certify that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                    Witness my signature and the seal of said court
                             hereto affixed the day and year last above written.


                                                                             , Clerk.